DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 30, 2021.  Claims 1 – 6, 9, 12 – 13, and 16 - 18 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2019 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, with regards to claims 1 – 6, 9, 12 – 13, and 16 - 18, filed on June 30, 2021 are acknowledged.

With regards to claim 7 filed on September 30, 2019, the allowability of claim 7 as applied to claim 1, has been withdrawn.

Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No.  JPWO2016/147622 A1 to 山本　武志武志 山本 (herein after "  U.S. Patent Application Publication No. 2017/0116854 A1 to SUGAWARA (herein after "Sugawara").

As to Claim 1, (Currently Amended) 
‘7622 is considered to disclose a vehicle control system provided in a self-driving vehicle, the vehicle control system (see Figs. 1 -2, 4, 6, ¶0001, ¶0003 - ¶0013, and ¶0025.  In particular, see ¶0013, "a driving control device that controls the driving of a vehicle, and the driving control device includes a sensor unit that detects a vehicle around the own vehicle and a vehicle around the own vehicle. The vehicle-mounted communication device that transmits and receives information including an identification number and position information to and from the vehicle-mounted communication device mounted on the vehicle and holds it as a table, and the detection result of the sensor unit and the vehicle-mounted communication device hold the information... based on the table and a travel control unit that controls the travel of the own vehicle based on the result of the determination by the travel determination unit, and the own vehicle changes lanes”), comprising: 
at least one memory configured to store instructions (see ¶0056, "This program may be distributed in the form of computer-readable recording media. The function of the present embodiment may be realized by software by reading the program recorded on such a recording medium and executing it in the information processing apparatus”); and 
at least one processor configured to execute the instructions (see ¶0056, and ¶0061.  In particular, see ¶0061, "Appendix 10,  A recording medium in which a to; 
set a target state of the self-driving vehicle (see Figs. 1 -2, 4, 6, ¶0019, and ¶0024 - ¶0026.  In particular, see ¶0024, "The travel determination unit 5 determines the travel control state and the travel condition of the own vehicle based on the detection result of the sensor unit 3 and the table held by the vehicle-mounted communication device 2."  See ¶0026, "the traveling determination unit 5 selects the identification number of the following straight - ahead vehicle from the table held by the in-vehicle communication device 2"; 
create a planned route of the self- driving vehicle for realizing the target state (see Figs. 1 -2, 4, 6, and ¶0043 - ¶0044, "One-to-one communication with the following straight-ahead vehicle B is executed (step S4). That is, when the vehicle-mounted communication device determines that the vehicle 443 mounted communication device has received the permission response of the lane change request from the following straight-ahead vehicle B, the traveling determination unit of the lane-changing vehicle A issues an instruction to change lanes to the traveling control unit, and the lane-changing vehicle A actually changes lanes”); 
control the self-driving vehicle so as to cause the self-driving vehicle to travel along the planned route; (see Figs. 1 -2, 4, 6, and ¶0037 - ¶0056.  In particular, see Fig. 6.

    PNG
    media_image1.png
    754
    750
    media_image1.png
    Greyscale

See ¶0044, "One-to-one communication with the following straight-ahead vehicle B is executed (step S4). That is, when the vehicle-mounted communication device determines that the vehicle 443 mounted communication device has received the permission response of the lane change request from the following straight-ahead vehicle B, the traveling determination unit of the lane-changing vehicle A issues an instruction to change lanes to the traveling control unit, and the lane-changing vehicle A actually changes lanes”); 
receive, from the other vehicle, a notification indicating agreement with the planned route or disagreement with the planned route, as a response to the planned route (see Figs. 1 -2, 4, 6, and ¶0037 - ¶0056.  In particular, see ¶0037, "the travel determination unit of the course change vehicle A confirms in advance whether or not the lane can be safely changed when it becomes necessary to change the lane from the travel route to the destination. To confirm whether or not the lane can be changed , wherein 
the at least one processor, when the at least one processor has received a notification indicating agreement with the planned route (see Figs. 1 -2, 4, 6, and ¶0037 - ¶0056.  In particular, see ¶0043 - ¶0044, "One-to-one communication with the following straight-ahead vehicle B is executed (step S4). That is, when the vehicle-mounted communication device determines that the vehicle 443 mounted communication device has received the permission response of the lane change , controls the self-driving vehicle so as to cause the self-driving vehicle to travel along the planned route.  (See Figs. 1 -2, 4, 6, and ¶0037 - ¶0056.  In particular, see Fig. 4.

    PNG
    media_image2.png
    307
    447
    media_image2.png
    Greyscale

See ¶0044, "One-to-one communication with the following straight-ahead vehicle B is executed (step S4). That is, when the vehicle-mounted communication device determines that the vehicle 443 mounted communication device has received the permission response of the lane change request from the following straight-ahead vehicle B, the traveling determination unit of the lane-changing vehicle A issues an instruction to change lanes to the traveling control unit, and the lane-changing vehicle A actually changes lanes."
However ‘7622’s inter-vehicle communication and route generation system for autonomous vehicles, does not teach, or suggest transmitting the planned route to another vehicle.

Sugawara presents a driving assistance system wherein a travel communication unit 15 utilizes vehicle to vehicle communication to receive a travel pattern of a preceding vehicle.  A travel pattern correction unit 17 corrects a reference travel pattern of the own vehicle generated by a travel pattern generation unit 16 based upon the travel pattern of the preceding vehicle, that is received by the travel pattern communication unit.  (See Figs. 1, 3, 11 – 13, and ¶0029, Abstract.)  
Sugawara’s DAS further teaches transmitting the planned route to another vehicle.  (See Figs. 1, 3, 11 - 13, ¶0010 - ¶0011, ¶0085, and ¶0126.  In particular, see Fig. 13.

    PNG
    media_image3.png
    439
    616
    media_image3.png
    Greyscale

the server device 200 informs the driving assistance device 100 in the following vehicle of such information by the push notification, thereby enabling the driving assistance device 100 in the following vehicle to change the lane beforehand so as to avoid the stopped vehicle or the traffic jam."  Emphasis Added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide ‘7622’s inter-vehicle communication and route generation system for autonomous vehicles with capability to transmit the planned route to another vehicle, as taught by Sugawara’s DAS.  Motivation for combining the element(s) can include, but are not limited to: improving vehicle driving state conditions of vehicles around the own vehicle; improving safety, and reliability of inter-vehicle 

As to Claim 2, (Currently Amended) 
Modified ‘7622 substantially discloses the self-driving vehicle according to claim 1 (see Figs. 1 -2, 4, 6, ¶0001, ¶0003 - ¶0013, and ¶0025.  In particular, see ¶0013), 
wherein the at least one processor (see Figs. 1 -2, 4, 6, ¶0056, and ¶0061.  In particular, see ¶0061, "Appendix 10,  A recording medium in which a driving control program for controlling the driving of a vehicle when changing lanes is recorded, and a computer identifies a vehicle traveling straight ahead in the lane to be changed by a sensor unit mounted on the vehicle”), when the at least one processor has received a notification indicating disagreement with the planned route (see Figs. 1 -2, 4, 6,  and ¶0037 - ¶0056.  In particular, see ¶0043 - ¶0044, "The traveling determination unit of the course change vehicle A confirms whether or not the permission response of the lane change request from the following straight-ahead vehicle B has been received in response to the lane change request signal transmitted by the in-vehicle communication device”), creates the planned route again.  (See Figs. 1 -2, 4, 6, and ¶0037 - ¶0056.  In particular, see ¶0043 - ¶0044, "One-to-one communication with the following straight-ahead vehicle B is executed (step S4). That is, when the vehicle-mounted communication device determines that the vehicle 443 mounted communication device has received the permission response of the lane change request from the following straight-ahead vehicle B, the traveling determination unit of the lane-changing vehicle A 

Claims 3 and 12 are  rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No.  JPWO2016/147622 A1 to 山本　武志武志 山本 (herein after " ‘7622") in view of U.S. Patent Application Publication No. 2017/0116854 A1 to SUGAWARA (herein after "Sugawara"), and further in view of U.S. Patent Application Publication No. 2019/0098471 A1 to RECH (herein after "Rech"),

As to Claim 3, (Currently Amended) 
‘7622 substantially discloses the vehicle control system according to claim 1, 
wherein: the at least one processor is configured to (see ¶0056, and ¶0061.  In particular, see ¶0061, "Appendix 10,  A recording medium in which a driving control program for controlling the driving of a vehicle when changing lanes is recorded, and a computer identifies a vehicle traveling straight ahead in the lane to be changed by a sensor unit mounted on the vehicle”): 
receive a planned route created by another vehicle (see Figs. 1 -2, 4, 6, and ¶0037 - ¶0056.  In particular, see ¶0037, "the travel determination unit of the course change vehicle A confirms in advance whether or not the lane can be safely changed when it becomes necessary to change the lane from the travel route to the destination. To confirm whether or not the lane can be changed safely, for example, when the lane change is executed, the inter-vehicle distance between the own vehicle A and the vehicle B and vehicle C in the change destination lane continues to be maintained at or ; 
determine whether to agree with the planned route of the other vehicle.  (See Figs. 1 -2, 4, 6, and ¶0037 - ¶0056.  In particular, see ¶0037.)

However ‘7622’s inter-vehicle communication and route generation system for autonomous vehicles, does not teach, or suggest transmitting, according to determination result of the, at least one processor, a notification indicating agreement with the planned route of the other vehicle or disagreement with the planned route of the other vehicle to the other vehicle, as a response to the planned route of the other vehicle, 
wherein the at least one processor determines whether to agree with the planned route of the other vehicle on a basis of the planned route of the other vehicle and the planned route created by the planned route created by the at least one processor.
Therefore, Rech’s vehicle-to-vehicle cooperative driving maneuver system is introduced to combine with ‘7622’s inter-vehicle communication and route generation system for autonomous vehicles in view of Sugawara, to cure the gaps that ‘7622 has in disclosing the claimed invention.

Sugawara’s DAS teaches transmitting, according to determination result of the, at least one processor, a notification indicating agreement with the planned route of the other vehicle or disagreement with the planned route of the other vehicle to the other vehicle, as a response to the planned route of the other vehicle.  (See Figs. 1, 3, 11 - 13, ¶0010 - ¶0011, ¶0085, and ¶0126.  In particular, see Fig. 13.  See ¶0085, and ¶0126.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide ‘7622’s inter-vehicle communication and route generation system for autonomous vehicles with capability to transmit the planned route to another vehicle, as taught by Sugawara’s DAS.  Motivation for combining the element(s) can include, but are not limited to: improving vehicle driving state conditions of vehicles around the own vehicle; improving safety, and reliability of inter-vehicle 

Rech’s vehicle-to-vehicle cooperative driving maneuver system is analogous with ‘7622 and Sugawara in that it teaches a v2v communication system…, but then goes further in that it outlines a process of conditional agreement of a planned route of the other vehicle on a basis of the planned route of the other vehicle.
Rech’s work presents a system wherein it initiates and/or carries out a cooperative driving maneuver. The method includes a driving intention message for transportation vehicles in an environment of a transportation vehicle which includes information relating to an intention of a driver or an at least partially automatic transportation vehicle control system of the transportation vehicle to carry out a driving maneuver. The method includes obtaining information relating to a driving intention based on the intention to carry out the driving maneuver, determining a position of the transportation vehicle, determining the driving intention message based on the information relating to the driving intention, and calculating transmission parameters for the driving intention message.
Rech’s vehicle-to-vehicle cooperative driving maneuver system further teaches wherein the at least one processor determines whether to agree with the planned route of the other vehicle on a basis of the planned route of the other vehicle and the planned route created by the planned route created by the at least one processor.  (See Figs. 1, 1a - 1b, 2 - 3, 3a - 3b, and ¶0083 - ¶0089.   In particular, see Figs. 1, 1b, 3, 3b.  

    PNG
    media_image4.png
    552
    464
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    758
    434
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    461
    373
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    618
    522
    media_image7.png
    Greyscale

See ¶0083 - ¶0084, "method comprises obtaining 210 a driving intention message from a requesting transportation vehicle 100. The driving intention message comprises information about... an at least partially  automatic transportation vehicle control system, of the transportation vehicle 100 to implement a driving maneuver. The reception 210 can be performed, for example, by vehicle to-vehicle communication... via a vehicle-to vehicle interface 22 of the device 20, which is designed for vehicle- to- vehicle communication... also comprises... receiving 210 via the vehicle-to-vehicle interface 22... receiving 212 one or more additional driving intention messages of transportation vehicles in an environment of the transportation vehicle 200.  The one or more further driving intention messages comprise information about one or more driving intentions of the transportation vehicles in an environment of the transportation vehicle 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide ‘7622’s inter-vehicle communication and route generation system for autonomous vehicles with vehicle-to-vehicle cooperative driving maneuver system, based on cooperative driving intention messages as taught by Rech.  Motivation for combining the element(s) can include, but are not limited to: improving vehicle driving state conditions of vehicles around the own vehicle; improving safety, and reliability of inter-vehicle distance control; and realizing fuel consumption efficiencies based on the travel patterns of preceding vehicles respective to the own vehicle.

As to Claim 12, (Currently Amended) 
‘7622 substantially discloses the self-driving vehicle (see Figs. 1 -2, 4, 6, ¶0001, ¶0003 - ¶0013, and ¶0025.  In particular, see ¶0013) according to claim 2, 
wherein: the at least one processor (see Figs. 1 -2, 4, 6, ¶0056, and ¶0061.  In particular, see ¶0061) is configured to; 
receive a planned route created by another vehicle (see Figs. 1 -2, 4, 6, and ¶0037 - ¶0056.  In particular, see ¶0037, ¶0044, and ¶0053); 
determine whether to agree with the planned route of the other vehicle.  (See Figs. 1 -2, 4, 6, and ¶0037 - ¶0056.  In particular, see ¶0037.) 
However ‘7622’s inter-vehicle communication and route generation system for autonomous vehicles, does not teach, or suggest transmitting, according to determination result of the, at least one processor, a notification indicating agreement with the planned route of the other vehicle or disagreement with the planned route of the other vehicle to the other vehicle, as a response to the planned route of the other vehicle, 
wherein the at least one processor determines whether to agree with the planned route of the other vehicle on a basis of the planned route of the other vehicle and the planned route created by the planned route created by the at least one processor.
On the other hand, Rech’s vehicle-to-vehicle cooperative driving maneuver system further teaches wherein the at least one processor determines whether to agree with the planned route of the other vehicle on a basis of the planned route of the other vehicle and the planned route created by the planned route created by the at least one processor.  (See Figs. 1, 1a - 1b, 2 - 3, 3a - 3b, and ¶0083 - ¶0089.   In particular, see Figs. 1, 1b, 3, 3b.  

    PNG
    media_image4.png
    552
    464
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    758
    434
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    461
    373
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    618
    522
    media_image7.png
    Greyscale

See ¶0083 - ¶0084, "method comprises obtaining 210 a driving intention message from a requesting transportation vehicle 100. The driving intention message comprises information about... an at least partially  automatic transportation vehicle control system, of the transportation vehicle 100 to implement a driving maneuver. The reception 210 can be performed, for example, by vehicle to-vehicle communication... via a vehicle-to vehicle interface 22 of the device 20, which is designed for vehicle- to- vehicle communication... also comprises... receiving 210 via the vehicle-to-vehicle interface 22... receiving 212 one or more additional driving intention messages of transportation vehicles in an environment of the transportation vehicle 200.  The one or more further driving intention messages comprise information about one or more driving intentions of the transportation vehicles in an environment of the transportation vehicle 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide ‘7622’s inter-vehicle communication and route generation system for autonomous vehicles with vehicle-to-vehicle cooperative driving maneuver system, based on cooperative driving intention messages as taught by Rech.  Motivation for combining the element(s) can include, but are not limited to: improving vehicle driving state conditions of vehicles around the own vehicle; improving safety, and reliability of inter-vehicle distance control; and realizing fuel consumption efficiencies based on the travel patterns of preceding vehicles respective to the own vehicle.

Allowable Subject Matter
Claims 4 – 6, 9, 13, and 16 - 18 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661